Citation Nr: 1628844	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for postoperative lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence (with a waiver of RO initial consideration); such evidence was received later that month.


FINDING OF FACT

Competent medical evidence reasonably establishes that the Veteran's exposure to asbestos during service caused his postoperative lung cancer.


CONCLUSION OF LAW

Service connection for postoperative lung cancer is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also moot.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt, including regarding degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA has acknowledged that by virtue of his military occupational specialty (MOS) as a fireman in service the Veteran was likely exposed to asbestos therein.  His service treatment records (STRs) show that in December 1970, he complained of chest pain over his sternum when breathing deeply or coughing; tracheitis was diagnosed.  In May 1971, he complained of a chest cough productive of phlegm with chest pain; no diagnosis was provided.  On November 1971 service separation examination, his lungs and chest were normal on clinical evaluation and a chest x-ray was within normal limits.  

A February 2005 private treatment record notes that the Veteran complained of a chronic cough, "possibly years in duration, that had recently worsened."  Following an abnormal chest x-ray and additional testing, lung cancer was diagnosed.  In February 2005, a mediastinoscopy and a right upper lobectomy with lymph node dissection were performed.

The record shows the Veteran has a history of smoking (up to 1.5 packs of cigarettes per day) from the age of 12 until he quit smoking in 2005.  

On January 2010 VA examination, lung cancer status post right lobectomy with residual scarring and obstructive and restrictive lung disease was diagnosed.  The examiner, an osteopath practicing in Family Medicine, noted that the Veteran's STRs are silent for a lung disability other than the single diagnosis of tracheitis in December 1970; that smoking is a known cause of bronchogenic cancer per online research and is, "'by far the leading risk factor for lung cancer'"; and that asbestos fibers can also cause lung cancer, and opined that the Veteran's postoperative lung cancer was likely due to his 47-year history of smoking and less likely due to his 21-month period of exposure to asbestos in service.

In August 2012 correspondence (received by the Board in December 2015), a private physician noted that the Veteran had significant occupational exposure to asbestos between 1968 and 1974, which includes pre- and postservice exposure.  He opined that the Veteran's exposure was of "sufficient magnitude and latency to account for any of [his] asbestos related diseases."  While noting the Veteran's 60-pack year history of smoking, the physician opined that, "within a reasonable degree of medical probability," the Veteran's lung cancer was due to his exposure to asbestos.  No rationale was provided.

The Board sought, and in June 2016 received, an advisory medical opinion from the Veterans Health Administration (VHA) in this matter.  The consulting expert (a staff physician in pulmonary/critical care medicine) noted that asbestos is classified as a known human carcinogen by both the Environmental Protection Agency and the U.S. Department of Health and Human Services and that studies have shown that asbestos exposure increases the risk of bronchogenic carcinoma and mesothelioma.   He further noted that smokers exposed to asbestos have a risk for lung cancer that is larger than the individual risks for smoking and asbestos added together; for instance, dual exposure to asbestos and smoking is associated with a 59-fold relative risk for lung cancer.  Given that the Veteran was exposed to both smoking and asbestos, and the impossibility in uncoupling these two lung risk factors to assign the most likely etiology for the Veteran's lung cancer, he opined that it is at least as likely as not that the Veteran's exposure to asbestos in service contributed to his lung cancer.  He disagreed with the January 2010 VA examiner's opinion that the Veteran's lung cancer was due to smoking since, "[h]istologically, it is impossible to distinguish lung cancer caused by smoking versus asbestos exposure."  

The etiology of the Veteran's lung cancer is a complex medical question that requires medical expertise.  The August 2012 private provider's opinion attributing the Veteran's lung cancer to exposure to asbestos rather than to his long history of smoking does not include rationale for doing so, and therefore lacks probative value.  The remaining medical evidence in this matter consists of a 2010 VA examiner's opinion and the June 2016 VHA medical advisory opinion.   The Board finds the June 2016 opinion by the VHA expert (who has specific subject matter expertise and addressed the relevance of the Veteran's exposure to asbestos and his smoking history, and noted the inability to distinguish by diagnostic studies whether lung cancer is due to smoking or to asbestos), to be more probative than the opinion by the January 2010 VA examiner.  The consulting expert expressed familiarity with the factual data, and emphasized that lung cancer due to asbestos cannot be histologically distinguished from lung cancer due to smoking (indicating  that the opinion attributing the lung cancer to smoking was not supported by diagnostic studies).  Accordingly, the Board finds that the more probative, and persuasive, medical evidence of record supports the Veteran's claim, and that service connection for postoperative lung cancer is warranted.


ORDER

Service connection for postoperative lung cancer is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


